Case 1:15-cv-00049-WMS-HKS Document 106-25 Filed 08/20/19 Page 1 of 4




   EXHIBIT C
        Case 1:15-cv-00049-WMS-HKS Document 106-25 Filed 08/20/19 Page 2 of 4


                             UNITED STATES BANKRUPTCY COURT
                                  Western District of New York
                                    Olympic Towers, Suite 250
                                        300 Pearl Street
                                       Buffalo, NY 14202
                                     www.nywb.uscourts.gov


In Re:                                                                   Case No.: 1-09-10778—MJK
  Darcy M. Hoefert                                                       Chapter: 7
  253 Payne Ave.
  North Tonawanda, NY 14120
                                                      Debtor(s)


Last four digits of Social—Security or Individual
                                                      xxx—xx-7258
Taxpayer—ID(ITIN)No(s)./Complete EIN:


                                   DISCHARGE OF DEBTOR
It appearing that the debtor is entitled to a discharge,

IT IS ORDERED:

The debtor is granted a discharge under section 727 of title 11, United States Code,(the Bankruptcy
Code).



Dated: June 11,2009                                                     BY THE COURT


                                                                        Michael J. Kaplan
                                                                        United States Bankruptcy Judge




           SEE THE BACK OF THIS ORDER FOR IMPORTANT INFORMATION.

* You could have received this notice electronically. Register to receive future notices sent
electronically through the Bankruptcy Notice Center: http://www.EBNuscourts.com




      Case 1-09-10778-MJK            Doc 18 Filed 06/11/09 Entered 06/11/09 15:54:27                     Desc
                                   Order Discharge Chapter 7 Page 1 of 2
         Case 1:15-cv-00049-WMS-HKS Document 106-25 Filed 08/20/19 Page 3 of 4


FORM B18 continued (Official Form 18)(12/07)

                            EXPLANATION OF BANKRUPTCY DISCHARGE
                                     IN A CHAPTER 7 CASE
      This court order grants a discharge to the person named as the debtor. It is not a dismissal of the case and it does not
determine how much money, if any, the trustee will pay to creditors.

Collection ofDischarged Debts Prohibited
     The discharge prohibits any attempt to collect from the debtor a debt that has been discharged.
For example, a creditor is not permitted to contact a debtor by mail, phone, or otherwise, to file or
continue a lawsuit, to attach wages or other property, or to take any other action to collect a discharged
debt from the debtor.[In a case involving community properly: There are also special rules that protect
certain community property owned by the debtor's spouse, even ifthat spouse did not file a bankruptcy
case.] A creditor who violates this order can be required to pay damages and attorney's fees to the
debtor.

      However, a creditor may have the right to enforce a valid lien, such as a mortgage or security
interest, against the debtor's property after the bankruptcy, if that lien was not avoided or eliminated in
the bankruptcy case. Also, a debtor may voluntarily pay any debt that has been discharged.

Debts That are Discharged

     The chapter 7 discharge order eliminates a debtor's legal obligation to pay a debt that is
discharged. Most, but not all, types of debts are discharged if the debt existed on the date the
bankruptcy case was filed.(If this case was begun under a different chapter ofthe Bankruptcy Code
and converted to chapter 7, the discharge applies to debts owed when the bankruptcy case was
converted.)

Debts That are Not Discharged

     Some ofthe common types of debts which are pat discharged in a chapter 7 bankruptcy case are:

     a. Debts for most taxes;

     b. Debts incurred to pay nondischargeable taxes;

     c. Debts that are domestic support obligations;

     d. Debts for most student loans;
     e. Debts for most fines, penalties, forfeitures, or criminal restitution obligations;
    f. Debts for personal injuries or death caused by the debtor's operation of a motor vehicle, vessel,
    or aircraft while intoxicated;

    g. Some debts which were not properly listed by the debtor;

    h. Debts that the bankruptcy court specifically has decided or will decide in this bankruptcy case
    are not discharged;

    i. Debts for which the debtor has given up the discharge protections by signing a reaffirmation
    agreement in compliance with the Bankruptcy Code requirements for reaffirmation of debts; and

    j. Debts owed to certain pension, profit sharing, stock bonus, other retirement plans, or to the
    Thrift Savings Plan for federal employees for certain types ofloans from these plans.

    This information is only a general summary of the bankruptcy discharge. There are
exceptions to these general rules. Because the law is complicated, you may want to consult an
attorney to determine the exact effect of the discharge in this case.
                                                                                       Form b18
                                                                                          Doc 18


       Case 1-09-10778-MJK                 Doc 18 Filed 06/11/09 Entered 06/11/09 15:54:27                                       Desc
                                         Order Discharge Chapter 7 Page 2 of 2
          Case 1:15-cv-00049-WMS-HKS Document 106-25 Filed 08/20/19 Page 4 of 4


                                                      Notice Recipients
 District/Off: 0209-1                          User: murray                       Date Created: 6/11/2009
 Case: 1-09-10778—MJK                          Form ID: b18                       Total: 32


Recipients of Notice of Electronic Filing:
tr          Morris L. Horwitz          mlhtrustee@aol.com, ny49@ecfcbis.com
aty         David F. Butterini        rlcbutterini@yahoo.com
aty         Morris L. Horwitz          morrislhorwitz@aol.com

                                                                                                                    TOTAL:3

Recipients submitted to the BNC(Bankruptcy Noticing Center):
db          Darcy M. Hoefert         253 Payne Ave.         North Tonawanda, NY 14120
20184588 Applied Bank            4700 Exchange Ct.         Boca Raton, FL 33431
20184587 Applied Bank            Attn: Bankruptcy Department          P.O. Box 17125          Wilmington, DE 19850-7125
20184589 Bank of America             Attn: Bankruptcy Department          P.O. Box 26012         Greensboro, NC 27470
20184590 CACH,LLC              370 17th St., Ste. 5000        Denver, CO 80202
20184593 CHASE            attn: Bankruptcy Dept.         200 White Clay Center Dr.          Newark, DE 19711
20184594 CITI CARDS              attn: BANKRUPTCY DEPT.               P.O. BOX 34294          LOUISVILLE,KY 40232
20184595 CITIBANK             Attn: Bankruptcy Department           P.O. BOX 182149           Columbus, OH 43218
20184597 COLUMBIA HOUSE                   1400 NORTH FRUIT RIDGE AVE.                 P.O. BOX 1157         TERRA HAUTE,IN
            47811
20184591 Capital One          Attn: Bankruptcy Department           P.O. Box 5155         Norcross, GA 30091
20184592 Capital One Bank(USA),NA                1680 Capital One Dr.         Mc Lean, VA 22102
20184596 City Court of N. Tonawanda             216 Payne Ave.         Tonawanda, NY
20184598 Daniels &Norelli, P.C.           900 Merchants Concourse           Suite 400        Westbury, NY 11590
20184599 Dr. Rowland           292 Meadow Dr.           North Tonawanda, NY 14120
20184600 FINGERHUT               ATTN:COLLECTION CONTROL DIVISION                        P.O. BOX 189        MONTICELLO,MI
            55362
20184601 FIRST PREMIER BANK                  601 SOUTH MINNESOTA AVE.                  SIOUX FALLS, SD 57104
20184603 FOSTER &GARBUS,ESQS.                    500 BI COUNTY BLVD.               P.O. BOX 9030         Farmingdale, NY
            1 1735
20184602 First Premier Bank            3820 N Louise Ave.         Sioux Falls, SD 57104
20184604 GE Money Bank              Attn: Bankruptcy Dept.         P.O. Box 103104         Roswell, GA 30076
20184605 HSBC Bank            P.O Box 5253           Carol Stream,IL 60197
20184606 HSBC Bank (Household Bank)               Attn: Bankruptcy Department           961 Corporate Center Dr.       Pomona,
            CA 91769
20184607 JC PENNEY CO.               Attn: Bankruptcy Dept.         P.O. Box 981131         El Paso, TX 79998-1131
20184608 NCO Financial System Inc.             507 Prudential Road         Horsham,PA 19044
20184609 NORTH TONAWANDA CITY COURT                         attn: Court Clerk        216 PAYNE AVE.           NORTH
            TONAWANDA,NY 14120
20238645 PRA Receivables Management, LLC as agent of                HSBC Bank Nevada, N.A.            P.O. Box
            12907       Norfolk, VA 23541
20231606 PYOD LLC its successors and assigns as assignee of             Citibank        do Resurgent Capital Services      PO
            Box 19008        Greenville, SC 29602-
20184610 SEVENTH AVENUE                  1112 7TH AVE.           MONROE,WI 53566
20184611 SWISS COLONY                 1112 7TH AVE.          MONROE, WI 53566
20184612 Verizon New York Inc.             P.O. Box 165018         Columbus, OH 43216

                                                                                                                   TOTAL:29




      Case 1-09-10778-MJK Doc 18-1 Filed 06/11/09 Entered 06/11/09 15:54:27                                              Desc
                  Order Discharge Chapter 7: Notice Recipients Page 1 of 1
